department of the treasury internal_revenue_service commerce dallas texas release number release date uil code ode person to contact identification_number contact telephone number in reply refer to te_ge review staff dear a final adverse determination as to your exempt status under sec_501 of the this is internal_revenue_code our adverse determination was made for the following reasons organization’s activities were providing a direct benefit to the members rather than for the improvement of business conditions as a whole the exceptional organizatons fails to meet the requirement for exemption under sec_501 sec_1_501_c_6_-1 of the income_tax regulations defines a business league as an association of persons having some common business_interest the purpose of which is to promote such common interest and not engage in a regular business of a kind ordinarily carried on for profit as aresult of a recent audit of your organization's activities and form_990 for the period ended date the operation is organized and operating solely as a leads referrals group which only benefits uncommon business members based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective date you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after date you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figurea day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to i internal_revenue_service - avila rd stop laguna niguel ca taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations government entities division department of the treasury internal_revenue_service mail stop po box ogden ut date - exceptional organizations form taxpayer_identification_number address city state zip tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process __ if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues fa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886-a rev date schedule number or exhibit report of examination name of taxpayer exceptional organizations tax identification_number year period ended legend tp - exceptional organizations state --xxyhi issue name tax exempt status per return per exam date issue s whether exceptional organizations continues to qualify for exemption under sec_501 of the internal_revenue_code facts under the laws of the state of xxy exceptional organizations was organized for the mutual exchange of business information among its members the date the internal_revenue_service recognized exemption under sec_501 is date the publications provide a mission statement which is the exceptional organizations will promote the growth of business for it’s members through the exchange of leads referrals and information among the benefits of the membership are an increase in business through networking and leads use of a membership directory to aid in business referrals and use of a display table for the members to promote their business to other members and guests of exceptional organizations the bylaws provide that the organization allows for only one member per business catergory with the intent to avoid competition for the same dollar the bylaws also provide that members are not to offer services beyond their category of membership without the approval of the board the activities of exceptional organizations include a weekly breakfast meeting for the members to congregate with the express purpose of allowing them to solicit and refer business opportunities to one another expectation of soliciting business referrals and leads at the meetings each member is allowed a few minutes to promote their business with the the minutes provide that the exceptional organizations is actively seeking new members the current members are educated about the vacant business categories so that they are aware of who the organization is looking for this to encourage their participation in bringing forth new members the minutes also provide that each member is encouraged to provide new leads each month with a reward system in place for members who provide at least third-party leads the organization offers a code of professional conduct which states that the members are required to attend at least one half of the regular scheduled meetings and produce a minimum of two referrals to other exceptional organizations members per month form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date report of examination name of taxpayer exceptional organizations tax identification_number year period ended schedule number or exhibit law sec_501 provides the following definition business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 - provides in part that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self sustaining is not a business league revrul_59_391 1959_2_cb_151 - involves a case where an organization which restricts its membership to individuals firms associations and corporations each of which represents a different trade business occupation or profession and no one of which is in competition with another is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of the service held that the members of the specific organization had no common business_interest other it appeared evident that its activities were not than a mutual desire to increase their individual sales directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members which membership is limited by the organization’s bylaws to one representative from each line_of_business nor could this diversity of interest be explained away by a comparison with the business interests of the members of a local board_of trade or a chamber of commerce such organizations do not limit their membership in the manner employed in the given case since the organization actively required that its members give preference to one another in business transactions for their mutual and exclusive benefit is not considered to be the type of an organization for which an exemption from tax was intended it was held that the association was not a business league within the intendment of sec_501 of the code and revocation was upheld form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a - rev date report of examination name of taxpayer exceptional organizations tax identification_number year period ended schedule number or exhibit revrul_59_234 1959_2_cb_149 - held that an organization whose primary purpose is to stimulate and facilitate the transaction of business between members through cooperation and exchange of exclusive listings which is inherently designed for the rendering of particular services for individual members as a convenience and economy in the conduct of their respective businesses is not entitled to exemption from federal_income_tax as an organization described in c of the code revrul_74_308 1974_2_cb_168 - involves a nonprofit organization whose principal activity is providing a telephone answering service to distribute calls for towing service on a rotational basis to its members who are tow truck owners and operators the primary effect of the activity described above is to provide the organization’s members with an economy and convenience in the conduct of their individual businesses thus by this activity the organization is performing particular services for its members as distinguished from the improvement of business conditions in the towing industry it was held that the organization does not qualify for exemption from federal_income_tax under sec_501 of the code governments position in accordance with the above-cited provisions of the code and regulations under sec_501 revrul_59_391 1959_2_cb_151 revrul_59_234 1959_2_cb_149 and revrul_74_308 1974_2_cb_168 exceptional organizations is not considered to be the type of an organization for which an exemption from tax was intended exceptional organizations is organized and operating solely as a leads referrals group which only benefits the members they are not in compliance with sec_501 which states no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and sec_1_501_c_6_-1 which states its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_59_234 1959_2_cb_149 and revrul_74_308 1974_2_cb_168 identify organizations whose activities were providing a direct benefit to the members rather than for the improvement of business conditions as a whole both of these organizations were revoked exceptional organizations falls into this same category the facts documented in this report provide a clear understanding that the purpose of exceptional organizations to promote the growth of business for it’s members through the exchange of leads referrals and information and the activities of exceptional organizations weekly meetings held for the members to exchange leads referrals and information are represented in revrul_59_391 1959_2_cb_151 sec_501 of the code and revocation was upheld therefore it is the government’s position that since exceptional organizations is operating by way of referrals and leads to their members they are this ruling held that the association was not a business league within the intendment of form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date report of examination name of taxpayer exceptional organizations tax identification_number year period ended schedule number or exhibit providing a direct benefit to their members rather than to the business industry as a a whole revocation is being proposed ' taxpayer’s position organization did not reply to the day letter therefore their position has not been included in this final report conclusion the government concludes that the exceptional organizations does not meet the requirements to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective date form_1120 returns should be filed for the tax periods after date form 886-a catalog number 20810w -_- page publish no irs gov department of the treasury-internal revenue service
